■i. The verdict is supported by the evidence.2. A continuance was properly refused on the ground that a material witness was absent, when there was no evidence of his having been subpoenaed.3. A new and distinct party cannot be added to a suit by amendment. Code, §3480.4. Where a party to a suit has ample opportunity to inform the court of his sickness and obtain a continuance, after verdict in his absence, a new trial will not be granted cn the ground that he was sick, and — not expecting the case to be tried — did not send any affidavit of his sickness 51 Ga., 241; 53 Ib., 149; 54 Ib., 660; 59 Ib., 83.